Case 2:18-cv-04373-SSV-KWR Document 175-6 Filed 04/18/19 Page 1 of 12


                                                                        Page 1
              UNITED STATES DISTRICT COURT
         FOR THE EASTERN DISTRICT OF LOUISIANA

                            -   -   -

       HARRY DORSEY and       : Case No.
       LESDREAKA DICKSON      :
                              : 2:18-cv-06603
              v.              :
                              :
       COURTNEY JAMAIR, WERNER:
       ENTERPRISES, INC. OF   :
       NEBRASKA, and ACE      :
       AMERICAN INSURANCE     :
       COMPANY                :



                            -   -   -

                    AUDIO TRANSCRIPTION

                            -   -   -



                    Audio transcription of
       interview of Charlotte Jones and Marlene
       Kennedy.




                           - - -
                    MAGNA LEGAL SERVICES
                       (866) 624-6221
                      www.MagnaLS.com
                                                        EXHIBIT F
Case 2:18-cv-04373-SSV-KWR Document 175-6 Filed 04/18/19 Page 2 of 12


                                                                        Page 7
  1             me that, I told you yes, he was

  2             involved.

  3                     MS. KENNEDY:     Yes.

  4                     MS. JONES:     He tried to hurt

  5             me.    He was involved.

  6                     JOE:   Okay.    So --

  7                     MS. JONES:     Top is the head

  8             person.

  9                     MS. KENNEDY:     That's kicking

 10             it off.

 11                    MS. JONES:      Kicking it off.

 12             He goes, get the people --

 13                    MS. KENNEDY:      Put them in

 14             the car.

 15                    MS. JONES:      -- put them in

 16             the car, drive they car, hit the

 17             side of a truck.       And go to the

 18             same lawyer you said.        I didn't

 19             know until you said --

 20                    JOE:    I'm going to show you

 21             a picture.     Is this --

 22                    MS. KENNEDY:      Yeah.    That's

 23             Top.

 24                    MS. JONES:      That's Top.
Case 2:18-cv-04373-SSV-KWR Document 175-6 Filed 04/18/19 Page 3 of 12


                                                                        Page 8
  1                      JOE:    What's his name?

  2                      MS. JONES:      Raymond Riley.

  3                      MS. KENNEDY:      Raymond Riley.

  4             Riley.

  5                      MS. JONES:      Riley?

  6             Something I can't pronounce.

  7                      JOE:    Where does he live?

  8                      MS. JONES:      In Gentilly

  9             somewhere.

 10                    JOE:      Do you know --

 11                    MS. JONES:        He was staying

 12             in Magnolia Park, but he moved out

 13             of there.       Magnolia Garden.      He

 14             was living in Magnolia Garden, up

 15             and down much.       He moved out of

 16             there.    He live somewhere in

 17             Gentilly now.

 18                    JOE:      Okay.    Do y'all have

 19             his phone number?         Either of

 20             y'all?

 21                    MS. JONES:        No.   I can get

 22             it, but not tonight.

 23                    MS. KENNEDY:        Yeah.   She can

 24             get it from here cousin.
Case 2:18-cv-04373-SSV-KWR Document 175-6 Filed 04/18/19 Page 4 of 12


                                                                   Page 17
  1                      MS. JONES:      Number two is

  2             Antoinette, A-n-t-o-i-n-e-t-t-e,

  3             Patterson, P-a-t-t-e-r-s-o-n.

  4             Tiffany, T-i-f-f-a-n-y, Turner,

  5             T-u-r-n-e-r.

  6                      JOE:   Wait, now.       Stop right

  7             there.     So Antoinette Patterson is

  8             setting up accidents --

  9                      MS. JONES:      No.    That's my

 10             cousin.    (Inaudible.)

 11                    JOE:     Okay.     Go ahead.    I'm

 12             sorry.    I'ma let you talk.

 13                         -    -   -

 14              (Unreportable crosstalk)

 15                         -    -   -

 16                    MS. JONES:        Turner,

 17             T-u-r-n-e-r.      All three of us

 18             sitting in my house.           That's me.

 19             Put my name.      Show you that.       You

 20             already got me.       I'm not

 21             (inaudible).      Top.

 22                    JOE:     Top came in your

 23             house?

 24                    MS. JONES:        (Inaudible.)
Case 2:18-cv-04373-SSV-KWR Document 175-6 Filed 04/18/19 Page 5 of 12


                                                                   Page 18
  1                     JOE:   Okay.

  2                     MS. KENNEDY:     His name

  3             Raymond, R-a-y-m-o-n-d, Riley,

  4             R-i-l-e-y.

  5                     MS. JONES:     (Inaudible)

  6             about 10:30.

  7                     JOE:   Okay.    About 10:30 on

  8             Taron Lane.     Okay.    That's before

  9             you moved over here.       Okay.    And

 10             what did he say?

 11                     MS. JONES:     Wait.

 12             (Inaudible) came and sat down.

 13             (Inaudible.)     Antoinette looked at

 14             me.   She already knew before me.

 15                     MS. KENNEDY:     Yeah.

 16                     MS. JONES:     Because Tiffany

 17             asked her (inaudible).         So when I

 18             looked (inaudible) bitch you say

 19             you're behind me but no.         You want

 20             a good deal.     I say if it's legal.

 21             She said, Bitch, it's legal legal.

 22             Okay.    If it's legal (inaudible)

 23             pay off this motherfucking car.

 24             (Inaudible) he came in
Case 2:18-cv-04373-SSV-KWR Document 175-6 Filed 04/18/19 Page 6 of 12


                                                                   Page 19
  1             (inaudible).      She say I looked at

  2             Antoinette.      I said, Bitch, what's

  3             going on?      She say (inaudible).

  4             All the while when she said no, I

  5             knew there was something

  6             (inaudible).      So I say, She say

  7             no, why you can't pick me?

  8             Because you got the car.

  9             Antoinette was just going to be a

 10             passenger.     Antoinette

 11             (inaudible).     You gave me his real

 12             name.

 13                     JOE:   Okay.

 14                     MS. JONES:     She said, Top --

 15             she say, he gonna put you in your

 16             car.    You not gonna to drive it.

 17             He gonna drive it.       When he

 18             blindside the side -- blindside on

 19             the 18-wheeler, he gonna hurry up

 20             and hit it, when it hit him, boom,

 21             he gonna jump out and you jump

 22             in -- you jump on out of the car.

 23             Everybody jump out fast.

 24             (Inaudible) it's your car.         Uh-uh,
Case 2:18-cv-04373-SSV-KWR Document 175-6 Filed 04/18/19 Page 7 of 12


                                                                   Page 20
  1             man.    Fuck all that, man.

  2             (Inaudible) y'all motherfucker

  3             (inaudible) doing all this fucking

  4             shit.    Y'all said I should have

  5             been blah-blah-blah, bitch.         Fuck

  6             that, man.     Call the police.         Call

  7             somebody.     I say, No.     I'm not

  8             doing it.

  9                     MS. KENNEDY:      Um-hm.

 10                     MS. JONES:    She said, Bitch,

 11             Antoinette, what you keep looking

 12             at Shawn for like that?        Ain't

 13             your car.     Antoinette said, Bitch,

 14             I ain't getting in it.

 15                     MS. KENNEDY:     Yeah.

 16                     MS. JONES:    So I don't care

 17             what my cousin did.       I said, Well,

 18             your cousin ain't doing it.

 19                     MS. KENNEDY:     Yeah.

 20                     MS. JONES:    (Inaudible)

 21             12-something?      I can't

 22             (inaudible).     Sit down.     I say,

 23             Y'all, come on let's go.         Just

 24             come one.     Let's go.    I knew it
Case 2:18-cv-04373-SSV-KWR Document 175-6 Filed 04/18/19 Page 8 of 12


                                                                   Page 44
  1             You's chilling?

  2                    MALE VOICE:      (Inaudible.)

  3                    MS. KENNEDY:      All right.

  4             Hold on (inaudible).

  5                    MS. JONES:     (Inaudible.)

  6                    JOE:    Can we see the text

  7             message?

  8                    MS. JONES:     Oh, yeah.

  9                    JOE:    Let me see that paper.

 10             Let me ask you some questions.          I

 11             got a couple of things I want to

 12             ask you.    So you pretty much

 13             explained to me how it all started

 14             as far as you know and how -- and

 15             who all's involved as far as you

 16             know, right?     So do you know --

 17             can we -- do you know Shirley

 18             Harris?    Because I know she's been

 19             in some wrecks and that's one of

 20             the names --

 21                    MS. JONES:     Hm.

 22                    MS. KENNEDY:      It sound

 23             familiar.     Who that is?

 24                    MS. JONES:     (Inaudible.)
Case 2:18-cv-04373-SSV-KWR Document 175-6 Filed 04/18/19 Page 9 of 12


                                                                   Page 45
  1                    JOE:    Don't get nervous.

  2             Nothing to --

  3                    MS. JONES:     (Inaudible.)

  4                    JOE:    Name why I'm doing it?

  5                    MS. JONES:     Name some of the

  6             people --

  7                    JOE:    Oh, okay.     Cornelius

  8             Garrison.     You know Cornelius?

  9                    MS. JONES:     Um-um.

 10             (Inaudible.)

 11                    JOE:    Ryan Harris?

 12                    FEMALE SPEAKER:       Um-hm.

 13                    JOE:    Shirley Harris?

 14                    MS. JONES:     Yeah, yeah,

 15             yeah, yeah, yeah, yeah, yeah.

 16             Fuck (inaudible).

 17                    MS. KENNEDY:      (Inaudible.)

 18             I'ma tell you --

 19                    MS. JONES:     (Inaudible.)

 20                    MS. KENNEDY:      I'ma tell him

 21             a dozen names.      (Inaudible) Zanda

 22             Lee.   Connie Lee.

 23                    JOE:    I know their names.

 24                    MS. KENNEDY:      (Inaudible.)
Case 2:18-cv-04373-SSV-KWR Document 175-6 Filed 04/18/19 Page 10 of 12


                                                                    Page 46
   1                      MS. JONES:     All them.    All

   2             them.     (Inaudible.)

   3                      MS. KENNEDY:     (Inaudible.)

   4                      MS. JONES:     Put all their

   5             names down.

   6                      JOE:   Okay.    Tell how you

   7             know Shirley Harris.

   8                      MS. JONES:     Through --

   9             through Tiffany (inaudible)

  10             meeting up with them when I was --

  11             used to hang with them, riding

  12             with them, (inaudible) house, play

  13             cards.

  14                     JOE:    Do you know if Shirley

  15             Harris staged any accident.

  16                     MS. JONES:      She always --

  17             she gets her people.        Her

  18             children, her brother, her cousin,

  19             her friend.      All of them

  20             (inaudible) motherfucker.

  21                     JOE:    So she gets everybody

  22             to do it too.

  23                     MS. JONES:      Yeah.

  24                     JOE:    Does she get paid by
Case 2:18-cv-04373-SSV-KWR Document 175-6 Filed 04/18/19 Page 11 of 12


                                                                    Page 47
   1             the attorney?

   2                    MS. JONES:     Yeah.    All of

   3             them get paid by the attorney.

   4                    JOE:   No, no, no.      But does

   5             Top get -- if Shirley Harris does

   6             it, does Top get the money and

   7             Shirley gets it or does Shirley

   8             get it --

   9                    MS. JONES:     Listen.    You

  10             Top.   All Top you get a thousand

  11             dollars.

  12                    MS. KENNEDY:     For bringing

  13             me.

  14                    MS. JONES:     For bringing me.

  15             I get 500.    I'm just an outsider.

  16             For Shirley Harris and the top the

  17             same, they both get a thousand.

  18             Me (inaudible) get 500.

  19             (Inaudible) money.

  20                    JOE:   Is Shirley Harris at

  21             the same level at Top?

  22                    MS. JONES:     Yes.

  23                    JOE:   Okay.    She is.

  24                    MS. JONES:     Yes.
Case 2:18-cv-04373-SSV-KWR Document 175-6 Filed 04/18/19 Page 12 of 12


                                                                    Page 97
   1                        CERTIFICATE
   2
   3
   4                      I HEREBY CERTIFY that the
   5    foregoing was transcribed by me from an
   6    audio file to the best of my ability.
   7
   8
   9
                 Cindy Parker
  10             Dated:    February 22, 2019
  11
  12
  13
  14
  15                    (The foregoing certification
  16    of this transcript does not apply to any
  17    reproduction of the same by any means,
  18    unless under the direct control and/or
  19    supervision of the certifying reporter.)
  20
  21
  22
  23
  24
